Name: Council Decision 2014/932/CFSP of 18 December 2014 concerning restrictive measures in view of the situation in Yemen
 Type: Decision
 Subject Matter: international affairs;  Asia and Oceania;  criminal law
 Date Published: 2014-12-19

 19.12.2014 EN Official Journal of the European Union L 365/147 COUNCIL DECISION 2014/932/CFSP of 18 December 2014 concerning restrictive measures in view of the situation in Yemen THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 26 February 2014, the United Nations Security Council adopted Resolution 2140 (2014), recalling its Resolutions 2014 (2011) and 2051 (2012), and the Security Council Presidential Statement of 15 February 2013 and reaffirming the United Nations Security Council's strong commitment to the unity, sovereignty, independence and territorial integrity of Yemen. (2) United Nations Security Council Resolution (UNSCR) 2140 (2014) requires that travel restrictions be applied to persons to be designated by the Committee established by paragraph 19 of UNSCR 2140 (2014)(the Committee) and that funds and assets of persons or entities to be designated by the Committee be frozen. (3) On 7 November 2014, the Committee designated three individuals on the basis of the criteria set out in paragraph 17 of UNSCR 2140 (2014). (4) Action by the Union is needed in order to implement certain measures, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of the persons designated by the Committee engaging in or providing support for acts that threaten the peace, security or stability of Yemen, including but not limited to: (a) acts obstructing or undermining the successful completion of the political transition, as outlined in the Gulf Cooperation Council (GCC) Initiative and Implementation Mechanism Agreement; (b) acts impeding the implementation of the outcomes of the final report of the Comprehensive National Dialogue Conference through violence, or attacks on essential infrastructure; or (c) planning, directing or committing acts that violate applicable international human rights law or international humanitarian law, or acts that constitute human rights abuses, in Yemen. The persons referred to in this paragraph are listed in the Annex to this Decision. 2. Paragraph 1 shall not oblige a Member State to refuse its own nationals entry into its territory. 3. Paragraph 1 shall not apply where entry or transit is necessary to take part in legal proceedings. 4. Paragraph 1 shall not apply where a Member State determines on a case-by-case basis that entry or transit is required to advance peace and stability in Yemen and the Member State subsequently notifies the Committee within 48 hours after making such determination. 5. Paragraph 1 shall not apply where the Committee determines, on a case-by-case basis, that: (a) entry or transit is needed on the grounds of humanitarian need, including religious obligations; or (b) an exemption would further the objectives of peace and national reconciliation in Yemen. 6. In cases where, pursuant to paragraph 3, 4 or 5, a Member State authorises the entry into, or transit through, its territory of persons listed in the Annex, the authorisation shall be limited to the purpose for which it is given and to the persons concerned by the authorisation. Article 2 1. All funds and economic resources belonging to or owned, held or controlled by persons or entities designated by the Committee as engaging in or providing support for acts that threaten the peace, security or stability of Yemen, including but not limited to: (a) acts obstructing or undermining the successful completion of the political transition, as outlined in the Gulf Cooperation Council (GCC) Initiative and Implementation Mechanism Agreement; (b) acts impeding the implementation of the outcomes of the final report of the comprehensive National Dialogue Conference through violence, or attacks on essential infrastructure; or (c) planning, directing or committing acts that violate applicable international human rights law or international humanitarian law, or acts that constitute human rights abuses, in Yemen; or persons or entities acting on their behalf or at their direction, or entities owned or controlled by them, shall be frozen. The persons and entities referred to in this paragraph are listed in the Annex to this Decision. 2. No funds or economic resources shall be made available directly or indirectly, to or for the benefit of the persons or entities listed in the Annex to this Decision. 3. Member States may allow for exemptions from the measures referred to in paragraphs 1 and 2 in respect of funds and economic resources which are: (a) necessary for basic expenses, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for the payment of reasonable professional fees and the reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for the payment of fees or service charges for the routine holding or maintenance of frozen funds or economic resources; after notification by the Member State concerned to the Committee of the intention to authorise, where appropriate, access to such funds or economic resources, and in the absence of a negative decision by the Committee within five working days of such notification. 4. Member States may also allow for exemptions from the measures referred to in paragraphs 1 and 2 in respect of funds or economic resources which are: (a) necessary for extraordinary expenses, provided that such determination has been notified by the Member State concerned to the Committee and has been approved by the Committee; or (b) the subject of a judicial, administrative or arbitral lien or judgment, in which case the funds and economic resources may be used to satisfy that lien or judgment provided that the lien was entered into or the judgment delivered prior to the date on which the person or entity was included in the Annex, the lien or judgment is not for the benefit of a person or entity referred to in Article 1, and has been notified by the Member State concerned to the Committee; 5. Paragraph 1 shall not prevent a designated person or entity from making payment due under a contract entered into before the listing of such a person or entity, provided that the relevant Member State has determined that the payment is not directly or indirectly received by a person or entity referred to in Article 2(1) and after notification by the relevant Member State to the Committee of the intention to make or receive such payments or to authorise, where appropriate, the unfreezing of funds or economic resources for this purpose, 10 working days prior to such authorisation. 6. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings due on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose prior to the date on which those accounts became subject to restrictive measures under this Decision; provided that any such interest, other earnings and payments continue to be subject to paragraph 1. Article 3 The Council shall establish the list in the Annex and shall amend it in accordance with determinations made by the Security Council or by the Committee. Article 4 1. Where the Security Council or the Committee designates a person or entity, the Council shall include such a person or entity in the Annex. The Council shall communicate its decision, including the grounds for listing, to the person concerned, either directly, if the address is known, or through the publication of a notice, providing such person with an opportunity to present observations. 2. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the person concerned accordingly. Article 5 1. The Annex shall include the grounds for listing the persons and entities as provided by the Security Council or the Committee. 2. The Annex shall also include, where available, information provided by the Security Council or the Committee necessary to identify the persons or entities concerned. With regard to persons, such information may include names, including aliases, date and place of birth, nationality, passport and identity card numbers, gender, address if known, and function or profession. With regard to entities, such information may include names, place and date of registration, registration number and place of business. Article 6 This Decision shall be amended or repealed as appropriate, in accordance with determinations made by the Security Council. Article 7 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 18 December 2014. For the Council The President S. GOZI ANNEX List of persons and entities referred to in Articles 1(1) and 2(1) and (2) PERSONS 1. Abdullah Yahya Al Hakim ( aliases : a) Abu Ali al Hakim; b) Abu-Ali al-Hakim; c) Abdallah al-Hakim; d) Abu Ali Alhakim; e) Abdallah al-Mu'ayyad). Original script: Designation: Huthi group second-in-command. Address: Dahyan, Sa'dah Governorate, Yemen. Date of Birth: a) Approximately 1985; b) Between 1984 and 1986. Place of Birth: a) Dahyan, Yemen; b) Sa'dah Governorate, Yemen. Nationality: Yemen. Other information: Gender: male. Date of UN designation: 7.11.2014. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abdullah Yahya al Hakim was designated for sanctions on 7 November 2014 pursuant to paragraphs 11 and 15 of UNSCR 2140 (2014), as meeting the designation criteria set out in paragraphs 17 and 18 of the Resolution. Abdullah Yahya al Hakim has engaged in acts that threaten the peace, security, or stability of Yemen, such as acts that obstruct the implementation of the agreement of 23 November 2011, between the Government of Yemen and those in opposition to it, which provides for a peaceful transition of power in Yemen, and that obstruct the political process in Yemen. In June 2014, Abdullah Yahya al Hakim reportedly held a meeting in order to plot a coup against Yemeni President Abdrabuh Mansour Hadi. Al Hakim met with military and security commanders, and tribal chieftains; leading partisan figures loyal to former Yemeni President Ali Abdullah Saleh also attended the meeting, which aimed to coordinate military efforts to take over Sana'a, Yemen's capital. In a 29 August 2014 public statement, the President of the United Nations Security Council stated that the Council condemned the actions of forces commanded by Abdullah Yahya al Hakim who overran Amran, Yemen, including the Yemeni Army Brigade headquarters on 8 July 2014. Al Hakim led the July 2014 violent takeover of the Amran Governorate and was the military commander responsible for making decisions regarding ongoing conflicts in the Amran Governorate and Hamdan, Yemen. As of early September 2014, Abdullah Yahya al Hakim remained in Sana'a to oversee combat operations in case fighting began. His role was to organise military operations so as to be able to topple the Yemeni government, and he was also responsible for securing and controlling all routes in and out of Sana'a. 2. Abd Al-Khaliq Al-Huthi (aliases: a) Abd-al-Khaliq al-Huthi; b) Abd-al-Khaliq Badr-al-Din al Huthi; c) 'Abd al-Khaliq Badr al-Din al-Huthi; d) Abu-Yunus). Original script: Designation: Huthi military commander. Date of Birth: 1984. Nationality: Yemen. Other information: Gender: Male. Date of UN designation: 7.11.2014. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Abd al-Khaliq al-Huthi was designated for sanctions on 7 November 2014 pursuant to paragraphs 11 and 15 of UNSCR 2140 (2014), as meeting the designation criteria set out in paragraphs 17 and 18 of the Resolution. Abd al-Khaliq al-Huthi has engaged in acts that threaten the peace, security, or stability of Yemen, such as acts that obstruct the implementation of the agreement of 23 November 2011 between the Government of Yemen and those in opposition to it, which provides for a peaceful transition of power in Yemen, and acts that obstruct the political process in Yemen. In late October 2013, Abd al-Khaliq al-Huthi led a group of fighters dressed in Yemeni military uniforms in an attack on locations in Dimaj, Yemen. The ensuing fighting resulted in multiple deaths. In late September 2014, an unknown number of unidentified fighters allegedly were prepared to attack diplomatic facilities in Sana'a, Yemen, upon receiving orders from Abd al-Khaliq al-Huthi. On 30 August 2014, al-Huthi coordinated to move weapons from Amran to a protest camp in Sana'a. 3. Ali Abdullah Saleh (alias: Ali Abdallah Salih). Original script: Designation: a) President of Yemen's General People's Congress party; b) Former President of the Republic of Yemen. Date of Birth: a)21.3.1945; b)21.3.1946; c)21.3.1942; d) 21.3.1947. Place of Birth: a) Bayt al-Ahmar, Sana'a Governorate, Yemen; b) Sana'a, Yemen; c) Sana'a, Sanhan, Al-Rib' al-Sharqi. Nationality: Yemen. Passport no: 00016161 (Yemen). National identification no: 01010744444. Other information: Gender: Male. Date of UN designation: 7.11.2014. Additional information from the narrative summary of reasons for listing provided by the Sanctions Committee: Ali Abdullah Saleh was designated for sanctions on 7 November 2014 pursuant to paragraphs 11 and 15 of Resolution 2140 (2014), as meeting the designation criteria set out in paragraphs 17 and 18 of the Resolution. Ali Abdullah Saleh has engaged in acts that threaten the peace, security or stability of Yemen, such as acts that obstruct the implementation of the agreement of 23 November 2011 between the Government of Yemen and those in opposition to it, which provides for a peaceful transition of power in Yemen, and acts that obstruct the political process in Yemen. Per the 23 November 2011 agreement backed by the Gulf Cooperation Council, Ali Abdullah Saleh stepped down as President of Yemen after more than 30 years. As of autumn 2012, Ali Abdullah Saleh had reportedly become one of the primary supporters of violent Huthi actions in northern Yemen. Clashes in the south of Yemen in February 2013 were a result of the combined efforts of Saleh, AQAP and southern secessionist Ali Salim al-Bayd to cause trouble before the 18 March 2013 National Dialogue Conference in Yemen. More recently, as of September 2014, Saleh has been destabilising Yemen by using others to undermine the central government and create enough instability to threaten a coup. According to a September 2014 report by the United Nations Panel of Experts for Yemen, interlocutors alleged that Saleh supports violent actions of some Yemenis by providing them with funds and political support, as well as ensuring that GPC members continue to contribute to the destabilisation of Yemen through various means.